Citation Nr: 0527345	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  96-50 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for generalized joint 
pain, on a direct basis, and as a result of an undiagnosed 
illness.

2.  Entitlement to service connection for tremor of the 
hands, as well as tingling and numbness of both thighs, on a 
direct basis, and as a result of an undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by mitral valve prolapse.

4.  Entitlement to an initial compensable disability 
evaluation for a disability of the cervical segment of the 
spine, to include cervical strain.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for sinusitis, with headaches.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for status post residuals of the removal of a 
lesion from the forehead.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from April 1969 to 
April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO, in 
pertinent part, denied service connection for a disability 
manifested by hypersensitivity of the eyes to light, on a 
direct basis and as the result of an undiagnosed illness, 
gingivitis with gum discomfort, the residuals of Kanto Plains 
allergy, generalized joint pain, on a direct basis and as a 
result of an undiagnosed illness, tremor of the hands as well 
as tingling and numbness of both thighs, on a direct basis 
and as a result of an undiagnosed illness, and, a disability 
manifested by mitral valve prolapse. 

Also by this rating action, the RO granted service connection 
for the following disabilities:  hemorrhoids 
(noncompensable), bilateral hearing loss (noncompensable), 
rhinitis with recurrent pharyngitis, upper respiratory 
infection, and Eustachian tube dysfunction (noncompensable), 
recurrent cervical strain (noncompensable), sinusitis with 
headaches (10 percent), and status post residuals of removal 
of a lesion from the forehead (noncompensable).

Following notification of this decision, the veteran filed an 
appeal with regard to the denial of his claims for service 
connection for a disability manifested by hypersensitivity of 
the eyes to light, on a direct basis and as the result of an 
undiagnosed illness, gingivitis with gum discomfort, 
residuals of Kanto Plains allergy, generalized joint pain, on 
a direct basis and as a result of an undiagnosed illness, 
tremor of the hands as well as tingling and numbness of both 
thighs, on a direct basis and as a result of an undiagnosed 
illness, and a disability manifested by mitral valve 
prolapse.  Additionally, the veteran filed an appeal with 
regard to the initial ratings assigned to the following 
service-connected disabilities:  hemorrhoids 
(noncompensable), bilateral hearing loss (noncompensable), 
rhinitis with recurrent pharyngitis, upper respiratory 
infection, and Eustachian tube dysfunction (noncompensable), 
recurrent cervical strain (noncompensable), sinusitis with 
headaches (10%), and status post residuals of removal of a 
lesion from the forehead (noncompensable).

In April 2000, the Board remanded these claims to the RO for 
further evidentiary development.  Following completion of 
some of the remand instructions, the RO, in April 2002, 
returned the veteran's case to the Board.  Thereafter, in 
July 2002, the Board issued another remand for compliance 
with the first remand.  See, Stegall v. West, 11 Vet. App. 
268 (1998).  The Board, in the July 2002 remand, explained 
that evidentiary development continued to be necessary.  In 
particular, the Board cited the due process requirement which 
necessitated the need for the issuance of a supplemental 
statement of the case following the RO's procurement of 
additional evidence.

Further review of the claims folder indicates that, after 
receipt of additional pertinent evidence, the RO, by an April 
2003 rating action, granted an initial compensable evaluation 
of 10 percent, effective from May 1, 1995, for the service-
connected status post removal of a lesion, including a 
painful scar, on the forehead.  The Board notes that the RO 
considered this allowance to be a full grant of benefits 
sought with regard to this service-connected disability.  
Significantly, however, the United States Court of Appeals 
for Veterans Claims (Court) has held that, ". . . on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  As such, the issue of entitlement to an initial 
disability rating greater than 10 percent for the service-
connected status post removal of a lesion, including a 
painful scar, on the forehead remains in appellate status.

Moreover, the noncompensable ratings assigned to the 
veteran's hemorrhoids; bilateral hearing loss; rhinitis with 
recurrent pharyngitis, upper respiratory infection, and 
Eustachian tube dysfunction; and recurrent cervical strain as 
well as the 10 percent evaluations awarded to his sinusitis 
with headaches and the status post residuals of removal of a 
lesion from his forehead were based on initial grants of 
service connection for these disabilities.  As such, the 
entire period associated with each of these service-connected 
disabilities must be considered to ensure that consideration 
is given to the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The claim was again returned to the Board and in October 
2003, the Board issued a Decision/Remand.  The Board found 
that it did not have jurisdiction of numerous issues because 
the veteran had withdrawn his appeal.  The issues covered in 
the withdrawal included entitlement to service connection for 
a disability manifested by hypersensitivity of the eyes to 
light, on a direct basis and as the result of an undiagnosed 
illness, gingivitis with gum discomfort, and residuals of 
Kanto Plains, as well as the issues of entitlement to initial 
compensable ratings for the service-connected hemorrhoids, 
bilateral hearing loss, and rhinitis with recurrent 
pharyngitis (upper respiratory infection and Eustachian tube 
dysfunction).  

With respect to the remaining six issues, the Board 
determined that the claim should be returned once again to 
the RO to insure that the veteran had been informed of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001).  The Board 
further concluded that it needed to procure additional 
medical evidence and ensure that it had received all of the 
veteran's previous treatment records.  Hence, the claim was 
returned to the RO via the Appeals Management Center (AMC).  
The claim has since been returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran did not serve in the Persian Gulf War theatre 
of operations.  

3.  Competent medical evidence showing the existence of a 
current, ratable disability characterized by generalized 
joint pain has not been presented.

4.  Competent medical evidence showing the presence of a 
disability characterized by tremor of the hands has not been 
presented.

5.  Tremor of the hands and tingling and numbing of both 
thighs are shown by neurological testing to be etiologically 
linked to a nonservice-connected disorder.

6.  Recent cardiological testing results have not shown a 
disability manifested by mitral valve prolapse.

7.  The veteran's cervical spine disorder produces pain, 
occasional tenderness, and minimal limitation of motion.  
Muscle spasms, neurological symptoms, and other symptoms 
indicative of a more disabling disorder have not been 
presented.

8.  The veteran's service-connected sinusitis with occasional 
headaches has been occasional treated with antibiotics 
without evidence incapacitating episodes and physicians have 
not suggested that the veteran undergo surgery to correct his 
sinus disorder.  

9.  The veteran's five millimeter scar on the forehead is 
barely recognizable, and has not produced pain, tenderness, 
functional loss, or a keloid formation.  The scar has not 
been labeled as disfiguring.  


CONCLUSIONS OF LAW

1.  Generalized joint pain, on a direct basis, and the result 
of an undiagnosed illness, was not incurred or aggravated 
during the veteran's active service.  38 U.S.C.A. §§ 1110, 
1131, 5103 and 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. 
§§ 3.102, 3.303 (2004). 

2.  Tremor of the hands and tingling and numbness of both 
thighs, on a direct basis, and as a result of an undiagnosed 
illness, were not incurred or aggravated during the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103 and 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.303 
(2004). 

3.  A disability manifested by mitral valve prolapse was not 
incurred or aggravated during the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5103 and 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§  3.102, 3.303 (2004). 

4.  Resolving all doubt in the veteran's favor, the criteria 
for a 10 percent rating for the service-connected cervical 
spine disability have been met.  38 U.S.CA. §§ 1155, 5103 and 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 
4.71a, Diagnostic Codes 5290, 5295 (2002) and Diagnostic Code 
5237 (2004).

5.  The criteria for an initial disability evaluation in 
excess of 10 percent for sinusitis with headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.119, 
Diagnostic Code 7910 (1996) and (2004).

6.  The criteria for an initial disability evaluation in 
excess of 10 percent for status post residuals of the removal 
of a lesion from the forehead have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321(b), 4.1-4.14, 4.119, Diagnostic Code 7800 
(2001) and (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the veteran was informed of the VCAA in 
letters issued in August 2002 and again in April 2004.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the veteran being informed of the VCAA and its 
requirements.  The Board notes that the appeal stems from 
decisions that were made prior to the enactment of the VCAA.  
The Court acknowledged in Pelegrini that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2004) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board, RO, and the 
Appeals Management Center (AMC)) have essentially cured the 
error in the timing of notice.  Further, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The Board additionally observes that the veteran was notified 
of the information necessary to substantiate his claim by 
means of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and the repeated Board actions.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that he has a current, ratable disability that is 
etiologically linked to his military service or to a 
condition he received treatment therefor while he was in the 
military.  With respect to the issues involving increased 
ratings, the veteran has been told that he needed to proffer 
evidence illustrating that his disabilities were underrated 
and should be evaluated at a higher rating.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  In this instance, the 
veteran did provide the VA with the names of his physicians 
and the pertinent records have been obtained and included in 
the claims folder for review.  Included in those records are 
those from the Barksdale Air Force Base dispensary, where he 
has received treatment since his retirement from the US Air 
Force.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations in order to determine, with respect to 
his claims involving service connection, whether the veteran 
has a ratable disorder and the etiology of said condition.  
The most recent of those examinations occurred in October 
2004.  The same can be said with respect to the issues 
involving increased evaluations.  He has undergone numerous 
examinations and the results of the examinations are located 
in the claims folder, with the latest examination report 
stemming from October 2004.  Given the foregoing, the Board 
finds that the VA has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records 
and those private medical records that the VA was made aware 
thereof.  As such, those records have been included in the 
claims folder, available for review.  Moreover, the veteran 
was given the opportunity to present evidence and testimony 
before an RO hearing officer and the Board.  It is noted that 
the veteran availed himself to both of these options in that 
he provided testimony before an RO Hearing Officer in July 
1997 and the undersigned Veterans Law Judge in November 1999.  
During those two hearings, the veteran was given the 
opportunity to explain his assertions in detail, his 
representative was able to question the veteran (and his 
wife) with respect to any nuances or inconsistencies, and the 
VA was able to discover where the veteran had received 
treatment for his conditions.  The veteran was given notice 
that the VA would help him obtain evidence but that it was up 
to the veteran to inform the VA of that evidence.  Since the 
issuance of the last VCAA letter in April 2004, the veteran, 
and his accredited representative, has proffered documents 
and statements in support of his claim.  It seems clear that 
the VA has given the veteran every opportunity to express his 
opinion with respect to his claim, the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone a recent medical 
examination so that the VA would have a complete picture of 
the disabilities at issue.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, SSOCs, and the numerous 
Board actions, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  He has been told what the VA would do 
to assist him with his claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the veteran's claim.  Thus, the Board finds 
that there has been no prejudice to the veteran that would 
warrant further notification or development.  As such, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard, 4 Vet. 
App. at 393.

I.  Service Connection

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2004), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

The Court has found that ". . . where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (The Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant:  (1) is a "Persian Gulf 
veteran;" (2) who exhibits objective indications of chronic 
disability resulting from an illness or combinations of 
illnesses manifested by one or more signs or symptoms; (3) 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317 (2004); see also 67 Fed. Reg. 
78,979-80 (Dec. 27, 2002) (extending the presumptive period 
to December 31, 2006 and now codified at 38 C.F.R. § 
3.317(a)(1)(i) (2004)).

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2) (2004).  
Further, a chronic disability is one that has existed for six 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period.  38 C.F.R. § 3.317(a)(3) (2004).  The six-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a) (2004), however, if there is affirmative evidence 
that an undiagnosed illness:  (1) was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2004).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d) (2004).  The veteran's military records do show that 
he was a Persian Gulf War Era veteran but he did not serve in 
the Persian Gulf in 1990 and/or 1991.  Instead, he was 
assigned to Barksdale Air Force Base during this time.  

The veteran has claimed that he suffers from generalized 
joint pain, tremor of the hands, tingling and numbness of 
both thighs, and mitral valve prolapse.  To confirm whether 
he does indeed suffer from such disorders, the veteran 
underwent VA examinations in October 2004.  The examiner 
noted that he received the veteran's medical records, the 
claims folder, the veteran's electronic records, and the 
Board's previous actions/requests.  

The examiner reported the veteran's previous history with 
respect to mitral valve prolapse.  It was reported that the 
veteran had occasional chest pain for which he ingested 
nitroglycerin for relief.  The examiner did not find 
shortness of breath.  However, the evidence did not reveal 
cardiac or valvular surgery.  The examiner noted a heart that 
produced a regular rate and rhythm, with no murmurs or rubs.  
An echocardiogram was performed in conjunction with the 
physical examination.  The examination was essentially normal 
with the exception of an exaggerated late LV inflow 
compensation for impaired relaxation.  The test did not 
reveal mitral valve prolapse.  The echocardiogram results 
were returned to the examiner and he noted that the veteran 
had a normal mitral valve.  

Also examined at this time were the veteran's joints.  The 
examination produced a diagnosis of "normal joints."  The 
joints were not painful on range of motion.  He was not 
limited by pain, fatigue, weakness or lack of endurance with 
respect to the elbows; there was some fatigue and weakness of 
the knee joints.  However, the examiner noted that the 
weakness was due to adrenal insufficiency.  The examiner 
could not find evidence of inflammatory arthritis and 
ankylosis of the joints also was not found.  

Finally, the examiner also determined whether the veteran was 
suffering from a tremor of the hands as well as 
tingling/numbness of both thighs.  Upon completion of the 
examination, the examiner found that the veteran did not 
exhibit any tremors of the hands.  Although the examiner did 
report that the veteran was experiencing tingling and 
numbness of the thighs, he attributed those manifestations to 
the veteran's nonservice-connected thoracic spine disorder.  

The examiner further opined that the veteran did not have any 
undiagnosed illness.  He concluded that the veteran's 
complaints involving generalized joint pain were related to 
the aging process and not related to military service, Gulf 
War Syndrome, or any undiagnosed illness.  

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that he suffers from 
disorders involving generalized joint pain, tremors of the 
hands, and a disability manifested by mitral valve prolapse.  
He believes that they are somehow related to his military 
service.  Unfortunately, the veteran's assertions are the 
only positive evidence in support of his claim.  That is, the 
claims folder is negative for any medical evidence, either 
from a private physician or a VA physician, which would 
positively diagnose the veteran as now suffering from those 
disorders.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to talk about the 
symptoms he is experiencing, such as pain.  However, he is 
not competent to say that he has disabilities related to his 
service or to a condition he suffered therefrom while he was 
in service.  In other words, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has presented no competent 
medical evidence showing current disabilities related to 
generalized joint pain, tremor of the hands, and a disability 
manifested by mitral valve prolapse.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v Derwinski, 3 Vet. App. 223, 225 (1992).  Since 
there is no current diagnosis of these conditions, service 
connection is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

As noted above, the veteran has also asked that service 
connection be assigned for tingling and numbness of both 
thighs.  The medical evidence does indeed indicate that the 
veteran now suffers from this disorder.  Most recently a VA 
medical examiner has found this to be true.  However, the 
medical evidence indicates that this condition is not related 
to the veteran's long military service or any incident 
therein.  The same evidence does not imply that the condition 
is related to or caused by a service-connected disability or 
disorder.  Instead, the medical evidence concludes that the 
numbness of the thighs has been caused by a nonservice-
connected disorder - wedge compression deformity of the 
thoracic segment of the spine with mild narrowing of the T8-
T9 disc space.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The medical evidence of record does document the veteran's 
complaints concerning numbness of the thighs.  However, those 
same documents do not etiologically link the disorder with 
the veteran's military service or any incident therein.  None 
of the medical examiners who have treated or examined the 
veteran has opined or suggested that the veteran's current 
disorder is related, in any manner, to the veteran's period 
of active duty or to disability that is, or should be, 
service-connected.    

The record does contain written and oral statements 
submitted/made by the veteran.  These generalized statements 
discuss the veteran's current disorder.  These statements 
were undoubtedly made in good faith; however, the veteran is 
not a doctor nor has he undergone medical training.  As such, 
as a lay person he does not have the expertise to opine 
regarding medical diagnosis or etiology.  He cannot state, 
with medical certainty, that the veteran's numbness and 
tingling of both thighs is related to his military service, 
to an incident experienced therein, to a condition for which 
the veteran received treatment while he was in the US Air 
Force, or secondary to a service-connected disorder.  Hence, 
his contentions are no more than unsubstantiated conjecture 
and are of no probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993). 

Additionally, in determining whether evidence submitted by a 
veteran is credible the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The 
veteran's service medical records and post-service medical 
records do not corroborate the assertions made by the 
veteran.  The Board believes that the veteran's written and 
testimonial evidence is not credible or probative, and does 
not add weight to the overall claim.  See, e.g., Struck v. 
Brown, 9 Vet. App. 145, 155-156 (1996).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has presented no competent 
medical evidence showing some type of link between the 
veteran's current tingling and numbness of both hands and his 
military service or his service-connected disabilities.  
Because this evidence has not been presented, service 
connection is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

II.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R., Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2004) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2004) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the two issues now 
before the Board, the appeal does stem from the veteran's 
disagreement with evaluations assigned in connection with the 
original grant of service connection, and the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

After twenty-six years of active duty, the veteran retired in 
April 1995.  Following his retirement, he submitted a claim 
for VA compensation benefits.  Three of the disabilities that 
the veteran requested service connection for were a neck 
disorder, sinusitis, and a skin lesion located on the 
forehead.  The Board recognizes that the veteran asked that 
other conditions, disabilities, and disorders be service 
connected; however, those items are not before the Board at 
this time.  

As a result of his claim for benefits, the veteran underwent 
numerous examinations in July 1995.  One of those 
examinations was a VA nose and Sinus examination.  The 
veteran was initially diagnosed as having normal sinuses.  It 
was found that the veteran was suffering from ringing of the 
ears and that he had a history of pain and discomfort.  

An examination of the spine was also accomplished.  
Specifically, the veteran cervical segment of the spine was 
examined.  The examiner found the neck to be slender, with 
normal contour, no muscle spasm, and no tenderness or 
deformity.  The range of motion of the cervical spine was 
found to be:  

Forward Flexion		35 degrees
Backward Extension		35 degrees
Left Lateral Flexion		40 degrees
Right Lateral Flexion	40 degrees
Rotation - Left		55 degrees
Rotation - Right		55 degrees

The neurological examination portion of the examination 
produced normal results.  X-ray films of the cervical segment 
of the spine yielded normal results.  

Finally, a dermatological examination of the veteran's face 
was performed.  The examiner noted that the veteran had 
seborrheic dermatitis of the scalp and face along with 
irritant dermatitis of the scrotum.  The doctor did not note 
a scar on the forehead as a residual of a lesion.  

The results of the examinations were forwarded to the RO.  
After reviewing the veteran's service medical records, 
service connection was awarded for a neck disability, 
sinusitis with headaches (and tinnitus), and for a scar on 
the forehead  The veteran's sinusitis disorder was assigned a 
10 percent disability evaluation; the cervical spine and skin 
disorders were awarded a noncompensable rating.  The veteran 
was notified of this action and he has appealed to the Board 
claiming that his disorders should be rated higher.  

A new examination of the veteran's cervical segment of the 
spine was performed in August 1997.  Although the veteran 
complained of pain in the neck, when examined, pain was not 
demonstrated.  The veteran's neurological examination of the 
neck and cervical spine was within normal limits.  Range of 
motion showed that the veteran could rotate his head 90 
degrees to the left and right, 90 degrees up, and 80 degrees 
down.  The veteran was diagnosed as having very mild 
degenerative joint disease of the cervical segment of the 
spine.  

The veteran underwent for a VA skin examination in June 2000.  
The removal of the lesion was reported.  The examiner noted 
that the scar on the forehead was five millimeters in length 
with some scar tissue.  It was reported as being well healed 
and despite the veteran's assertions, the doctor opined that 
the scar produced no restrictions.  

Also accomplished was a sinus examination.  The veteran 
complained of sinus drainage and congestion.  Although the 
veteran stated that he experienced "sinus problems", he did 
not mention the taking of antibiotics for treatment of said 
problems.  The examiner did not find tender sinuses, nor did 
he note any other findings with respect to the sinus 
disorder.

During these examinations, the veteran complained of pain 
radiating in the neck.  He stated that the pain affected his 
ability to work because his job required the movement of 
head.  The cervical spine range of motion showed that the 
veteran could rotate his head to the left 72 degrees, to the 
right 74 degrees, downward 70 degrees, and upward 60 degrees.  
The examiner found that the neck disorder did not affect the 
veteran's ability to function either at work or at home.  X-
ray films of the cervical segment of the spine were within 
normal limits.

Additional examinations were performed in November 2002.  
With respect to his sinuses, the veteran complained of 
headaches, purulent discharge, and congestion.  In describing 
the headaches, the veteran stated that they produced pain but 
they were not incapacitating.  He admitted that he took 
antibiotics once a year for the treatment of his sinus 
condition.  The examiner found some nasal obstruction on both 
the right and left.  However, there was no active discharge, 
no enlargement or erythema of the turbinates, and no 
tenderness of the maxillary sinus.  

A final VA examination was performed on the veteran in 
October 2004.  As he had in the past, the veteran complained 
of pain in the neck.  Inspection of the spine was normal.  
The veteran's posture, gait, curvature of the spine, and 
position of the head was judged as "normal".  Cervical 
forward flexion was measured as 40 degrees, backward 
extension 40 degrees, lateral flexion was 40 degrees right 
and left, and rotation was 70 degrees right and left.  
Localized tenderness was found, but pain on movement was not 
shown.  The examiner found that there was essentially no 
functional limitations as a result of the cervical spine 
disorder.  The examiner, in fact, diagnosed the veteran as 
having a normal cervical spine.

With respect to the scar of the forehead, the examiner could 
not find a visible scar.  Pain was not associated with the 
scar area.  There was no adherence to underlying tissue.  The 
texture of the skin was smooth and the scar area was stable.  
There was no elevation or depression.  Inflammation, edema, 
or keloid formation was not found.  The examiner concluded 
that there was no limitation caused by the scar and there was 
no disfigurement of the forehead.  

The examiner concluded with an examination of the sinuses.  
Symptoms and manifestations indicative of an active sinus 
disorder were not found.  The examiner concluded that the 
veteran's sinusitis was not severe in nature.  The symptoms 
that were produced were associated with rhinitis.  The 
examiner concluded that the sinus disorder had not required 
hospitalization or treatment with antibiotics, and was very 
controlled through over-the-counter medications.  

A.  Cervical Strain

The veteran has appealed the assignment of a noncompensable 
evaluation for the residuals of an injury to the cervical 
segment of the spine.  The disability has been rated, by 
analogy, in accordance with the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Codes 5295 (2002).  This code 
states that a noncompensable evaluation will be assigned for 
[cervical] strain when there are only slight subjective 
symptoms.  A 10 percent evaluation will be assigned for the 
disorder when there is characteristic pain on motion.  A 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
[cervical] strain manifested by listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

The disability may also be rated based on limitation of 
motion pursuant to the rating criteria found at 38 C.F.R. 
Part 4, Diagnostic Code 5290 (2002).  This regulation 
provides a 10 percent evaluation when there is slight 
limitation of motion of the cervical spine. Where there is 
moderate limitation of motion, a 20 percent rating will be 
awarded.  And, if there is severe limitation of motion, a 30 
percent evaluation will be assigned.  

Because the evidence has not shown fracture of the vertebra, 
ankylosis of the spine (favorable or unfavorable), or 
involvement of the discs of the cervical segment of the 
spine, the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 5285, 5286, 5287, and 5293 (2002) are not 
for application.  

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2004).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2004).

The diagnostic criteria used to evaluate spinal disabilities 
and disorders have been changed during the course of this 
appeal.  They were amended effective September 26, 2003.  See 
68 Fed. Reg. 54,454-58 (August 27, 2003).  The veteran has 
been provided these new criteria.  The numeric designations 
of the rating criteria used for back disabilities were 
subsequently modified also in 2003.  The VA is under an 
obligation to evaluate a veteran's claim for compensation 
under both the old and new criteria in the VA Schedule for 
Rating Disabilities (Rating Schedule) to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.  See VAOPGCPREC 3-2000 (May 30, 
2000).

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  The regulation amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire 
spine (100 percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

Normal ranges of motion of the thoracolumbar spine are 
specified under the new criteria as zero to 90 degrees 
forward flexion, zero to 30 degrees extension, zero to 30 
degrees lateral flexion, and zero to 30 degrees lateral 
rotation.  See also 38 C.F.R. § 4.71a, Plate V (2004).

Additionally, the Board will also consider the provisions of 
38 C.F.R. §§ 4.40, 4.45 (2004).  Under 38 C.F.R. § 4.40 
(2004), functional loss or weakness due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the appellant is deemed a serious disability.  In the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court expounded 
on the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In DeLuca, the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2004), should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

As reported above, a number of examinations of the veteran's 
cervical segment of the spine have been accomplished over the 
course of this appeal.  A review of the veteran's medical 
records and examination reports indicate that the veteran's 
range of motion has been, over the years, mildly affected.  
He has, however, consistently experienced pain and tenderness 
in the cervical region of the spine.  Yet, even though the 
veteran suffers from these symptoms, the evidence does not 
suggest, insinuate, or indicate that the veteran has 
unilateral loss of lateral spine motion in a standing 
position.  Additionally, x-ray films and neurological 
symptoms indicative of a more serious disability of the 
cervical segment of the spine have not been noted.  X-ray 
films have not specifically shown degenerative joint space 
disease although they have indicated the formation of 
arthritis.  Nevertheless, since filing his claim, none of the 
medical evidence insinuates that the veteran has been limited 
in the activities and duties he may perform.

In applying the above diagnostic criteria for the cervical 
spine, the veteran does have limitation with some pain on use 
or during flare-ups.  The medical evidence supports the 
conclusion that the limitation is attributable to his upper 
back/neck condition.  However, neuropathy has not been shown, 
consistent findings of muscle spasms have not been 
documented, and abnormal motion has not been seen by any of 
the doctors that have examined the veteran.  There is a lack 
of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  The evidence also does 
not show that the neck/cervical spine is moderately or 
severely restricted in its range of motion.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

While the clinical findings do not exactly mirror the 
evaluation criteria for a 10 percent schedular disability 
rating under the old or new criteria, and giving the benefit-
of-the-doubt to the veteran, the Board opines that the 
evidence more closely approximates the higher rating versus 
that of a noncompensable evaluation.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.7, Part 4, Diagnostic Codes 5290.  

The Board further concludes that the assignment of a 10 
percent disability rating will adequately compensate him for 
his limitation of motion, pain, and functional loss.  Limited 
motion of the cervical segment of the spine, even minimally, 
results in a certain level of functional loss.  Although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the VA Rating Schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
It is the conclusion of the Board that the assignment of an 
evaluation in excess of 10 percent will over compensate the 
veteran, based on loss of motion, pain, and functional loss.  

The Board adds that the veteran has not met the minimum 
requirements for a disability rating in excess of 10 percent 
pursuant to the new rating criteria.  The veteran's forward 
flexion has not been limited to 30 degrees or less and 
favorable (or unfavorable) ankylosis has not been diagnosed.  
Thus, a rating greater than 10 percent pursuant to the new 
rating criteria is also not for application.

The veteran may argue that a separate 10 percent disability 
rating should be assigned because the veteran is now 
suffering from degenerative arthritis of the spine.  However, 
arthritis substantiated by x-ray is to be rated on the basis 
of limitation of motion, and the veteran has very minimal 
limitation of motion of the cervical segment of the spine.  
See 38 C.F.R. Part 4, Diagnostic Codes 5010, 5003 (2004).  
Hence, this is not for application.

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 10 percent rating from the 
date of his claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

In sum, the Board grants a 10 percent disability rating for a 
cervical segment of the spine disability in accordance with 
38 C.F.R. Part 4, Diagnostic Codes 5290.  The benefit-of-the-
doubt- rule has been considered in making this decision.  38 
U.S.C.A. § 5107(b) (West 2002).

B.  Sinusitis

Along with the various examinations performed over the years, 
the veteran has received treatment from his local VA Medical 
Center (VAMC).  These records have been obtained and they do 
show that the veteran has presented himself at the VAMC for 
complaints involving his sinuses and headaches.  However, 
they do not indicate that the veteran was hospitalized for 
the condition.  While there are treatment records for 
treatment of the symptoms and manifestations produced by 
sinusitis, they do not show the repeated prescription of 
antibiotics nor do they indicate that the veteran was 
prescribed bedrest and they do not indicate that the veteran 
was incapacitated as a result of the disorder.  

The veteran has also been assigned a 10 percent disability 
rating for sinusitis with headaches in accordance with the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
6510 (2004).  Prior to October 7, 1996, Diagnostic Codes 6510 
through 6514 for sinusitis all applied the same schedular 
criteria, and considered sinusitis to be noncompensable if it 
were shown by x-ray manifestations only, with mild or 
occasional symptoms.  A 10 percent evaluation contemplated a 
showing of moderate symptomatology with discharge or crusting 
or scabbing, with infrequent headaches.  In order to warrant 
an assignment of a 30 percent evaluation, the claimant would 
have to show severe symptomatology with frequently 
incapacitating recurrences, with severe and frequent 
headaches with purulent discharge or crusting reflecting 
purulence.  An assignment of a 50 percent evaluation would 
have to be based on a showing that the claimant had 
postoperative symptomatology, following a radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations.

The new rating criteria states that a 10 percent rating will 
be assigned for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or: more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted for sinusitis following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Fifty percent is the maximum disability 
rating under this code.  A note which follows these 
provisions indicates that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6510 (2004).

The veteran has been provided both the old and new criteria.  
The VA is under an obligation to evaluate a veteran's claim 
for compensation under both the old and new criteria in the 
Rating Schedule to ascertain which version is most favorable 
to his claim, if indeed one is more favorable than the other.  
See VAOPGCPREC 3-2000 (May 30, 2000).

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

The veteran is competent to report that on which he has 
personal knowledge, that is, what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
veteran has claimed that he has suffered from headaches and 
that he has taken "antibiotics" to relieve his symptoms and 
manifestations produced by the sinuses.  However, the medical 
evidence does confirm the prescription of such medications.  
Yet, the records indicate that the veteran takes such 
medications perhaps once a year.  Moreover, the medical 
treatment records and the medical examination reports do not 
show that the veteran has been incapacitated on three 
different occasions or non-incapacitated on six different 
occasions.  Although the veteran states that he suffers from 
headaches and that he takes medications for those headaches, 
there record clearly states that the headaches are not 
incapacitating.  The evidence further indicates that the 
veteran has not been prescribed prolonged antibiotic 
treatment.  Moreover, the vast evidence encompassing ten 
years of treatment and examinations do not show findings of 
crusting, scabbing, incapacitating episodes, severe and 
frequent headaches, or the need for an operation to correct 
the sinuses.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2005); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The Board finds the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for sinusitis with headaches.  

C.  Scar of the Forehead

As noted, this disability has been rated pursuant to the 
rating criteria found at Diagnostic Code 7800.  38 C.F.R. 
Part 4 (2001) and (2004).  A 10 percent rating has been 
assigned.  During the pendency of the veteran's appeal, VA's 
Rating Schedule was amended.  By regulatory amendment, 
effective July 31, 2002, changes were made to the schedular 
criteria for evaluating skin disabilities, as set forth in 38 
C.F.R. §§ 4.118 (2001).  See 67 Fed. Reg. 49596- 49599 
(2002).  The veteran is entitled to the application of the 
version of the regulation that is more favorable to him from 
the effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria. VAOPGCPREC 3-2000 (April 
10, 2000), published at 65 Fed. Reg. 33,422 (2000).  In 
pertinent part, these new regulations are not so different 
from the old as to require special development to prevent 
prejudice to the veteran.  The Board notes that the veteran 
has been provided both sets of criteria.  

Under the old rating criteria for disfigurement of the head, 
face, or neck, pursuant to Diagnostic Code 7800, which was in 
effect prior to August 30, 2002, a noncompensable rating was 
assigned when the relevant evidence reflected slight 
disfiguring scars of the head, face, or neck.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (effective prior to August 30, 
2002).  Moderately disfiguring scars of the head, face, or 
neck warranted the grant of a 10 percent disability 
evaluation.  Id.  Severely disfiguring scars of the head, 
face, or neck, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, resulted in the 
award of a 30 percent disability rating.  Id.  Evidence that 
scars of the head, face, or neck were completely disfiguring 
or resulted in exceptionally repugnant deformity of one side 
of the face or marked or repugnant bilateral disfigurement 
warranted the grant of a 50 percent disability evaluation.  
Id.  When, in addition to tissue loss and cicatrisation, 
there was marked discoloration, color contrast, or the like, 
the 50 percent rating under Diagnostic Code 7800 could have 
been increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.  Id.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, Note 
following Diagnostic Code 7800 (effective prior to August 30, 
2002).

Under the new rating criteria for disfigurement of the head, 
face, or neck, pursuant to Diagnostic Code 7800, which became 
effective August 30, 2002, one characteristic of 
disfigurement results in the grant of a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7800 (effective 
August 30, 2002).  Evidence that disfigurement of the head, 
face, or neck has resulted in visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement warrants the award of 
a 30 percent disability evaluation.  Id.  The next higher 
rating of 50 percent requires evidence that disfigurement of 
the head, face, or neck has caused visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or with 
four or five characteristics of disfigurement.  Id.  The 
highest evaluation of 80 percent necessitates evidence that 
disfigurement of the head, face, or neck has resulted in 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with six or more 
characteristics of disfigurement.  Id.

According to this new rating criteria, the eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are:  a scar of five or more inches (13 or 
more centimeters) in length, a scar at least one-quarter inch 
(.6 centimeters) wide at the widest part, surface contour of 
the scar elevated or depressed on palpation, a scar adherent 
to the underlying tissue, skin hypo-, or hyper-, pigmented in 
an area exceeding six square inches (39 square centimeters), 
abnormal skin texture (which is also irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters), underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters), 
indurated and inflexible skin in an area exceeding six square 
inches (39 square centimeters).  38 C.F.R. § 4.118, Note 1 
following Diagnostic Code 7800 (effective August 30, 2002).  
Tissue loss of the auricle under Diagnostic Code 6207 (loss 
of auricle) and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes), or Diagnostic Code 
6063 (anatomical loss of one eye) are to be rated as 
appropriate.  38 C.F.R. § 4.118, Note 2 following Diagnostic 
Code 7800 (effective August 30, 2002).  Unretouched color 
photographs are to be taken into consideration when 
evaluating these criteria. 38 C.F.R. § 4.118, Note 3 
following Diagnostic Code 7800 (effective August 30, 2002).

The evidence in toto fails to show that the scar on the 
forehead meets the criteria, either the old or new, for the 
assignment of an evaluation in excess of 10 percent.  There 
is no documented pattern of repeated medical visits for 
treatment of the scar.  The scar is not disfiguring, tender, 
or painful.  Recent pictures of the veteran's face fail to 
even show the presence of the scar.  There is no indication 
from the record that there is any type of limitation of 
motion, ulceration, exudation, or limitation of function.  
Additionally, the scar has been noted to be well healed, not 
tender, and adhesions as a result of the scar of the forehead 
have not been reported.  Again, there is no limitation of 
function of the face/forehead attributable to the scar.  
Accordingly, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for this disability under 
either the old or new rating criteria.

III.  Extraschedular Evaluation

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Significantly, however, no evidence has been presented 
showing factors such as a marked interference with employment 
beyond that interference contemplated in the assigned ratings 
or frequent periods of hospitalization, due solely to the 
veteran's service-connected forehead scar or sinusitis or 
cervical segment of the spine disability, as to render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) 
are not met.


ORDER

Service connection for generalized joint pain, on a direct 
basis, and as a result of an undiagnosed illness, is denied.

Service connection for tremor of the hands, tingling and 
numbness of both thighs, on a direct basis, and as a result 
of an undiagnosed illness, is denied.

Service connection for a disability manifested by mitral 
valve prolapse is denied.

An initial disability rating of 10 percent for a disability 
of the cervical segment of the spine is granted, subject to 
the regulations controlling the disbursement of VA monetary 
benefits.

An initial disability evaluation in excess of 10 percent for 
sinusitis, with headaches, is denied.

An initial disability evaluation in excess of 10 percent for 
status post residuals of the removal of a lesion from the 
forehead, is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


